On Application eor Rehearing.
Watkins, J.
Upon a careful consideration of the application for rehearing presented by counsel for residuary legatees of the purchaser, we have reached the conclusion that our original opinion and decree should be so amended as to dispense the purchaser from the payment of all taxes due upon the property sold at the date of sale, April 11, 1885;, and as thus amended, said opinion and decree remain undisturbed.
Poché, J. As I adhere to my dissent, I take no part in this decree..